Case: 13-14289   Date Filed: 05/29/2014   Page: 1 of 4


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 13-14289
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:12-cv-80361-KLR


ARTHUR J. GALLAGHER SERVICE COMPANY,
RISK PLACEMENT SERVICES, INC.,

                                               Plaintiffs- Counter Defendants
                                                                   Appellees,

                                 versus

THOMAS EGAN,

                                                Defendant-Counter Claimant-
                                                                  Appellant,

GENESEE SPECIAL BROKERAGE, INC.,

                                                                   Defendant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 29, 2014)
              Case: 13-14289     Date Filed: 05/29/2014    Page: 2 of 4


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Thomas Egan appeals the summary judgment and the permanent injunction

entered in favor of Arthur J. Gallagher Service Company and Risk Placement

Services, Inc. (collectively “Gallagher”), on their complaint that Egan breached his

employment agreement by violating its covenants not to disclose confidential

information and not to solicit or accept accounts that he serviced for Gallagher.

The district court issued a preliminary injunction to enforce the covenants, and we

affirmed, Arthur J. Gallagher Service Co. v. Egan, 514 Fed. App’x 839 (11th Cir.

2013). Later, the district court entered summary judgment in favor of Gallagher

and awarded it a permanent injunction “[f]or the reasons stated in [the] Order

granting summary judgment.” After Egan appealed, we directed the parties to file

supplemental briefs addressing whether the judgment of the district court is final in

the light of an unresolved motion for attorney’s fees and, “if not, whether this

Court [could] otherwise review the . . . summary judgment order in conjunction

with the order of permanent injunction.” We conclude that we have jurisdiction to

review the judgment, and we affirm.

      We have jurisdiction over this appeal. Regardless of the unresolved motion

for attorney’s fees, as a court of appeals, we have jurisdiction to review the

interlocutory order of the district court that granted Gallagher a permanent


                                          2
               Case: 13-14289     Date Filed: 05/29/2014    Page: 3 of 4


injunction against Egan. See 28 U.S.C. § 1292(a)(1); Cable Holdings of

Battlefield, Inc. v. Cooke, 764 F.2d 1466, 1471 (11th Cir. 1985). The injunction is

premised on the determination that Gallagher is entitled to summary judgment on

its complaint that Egan violated the nondisclosure and nonsolicitation covenants in

his employment contract. Because “we cannot properly exercise our jurisdiction

under [section] 1292(a)(1) without also reviewing the grant of . . . summary

judgment,” Cooke, 764 F.2d at 1472, we extend our pendent appellate jurisdiction

to review the order of summary judgment.

      The district court did not err by entering summary judgment in favor of the

complaint of Gallagher that Egan breached his employment agreement. Egan

argues that he was relieved of his obligations under the restrictive covenants

because Gallagher first breached the agreement, but in the absence of any new

evidence being introduced by the parties on that subject, the doctrine of the law of

the case bars us from considering, for a second time, a legal issue that we resolved

on appeal of the preliminary injunction. We concluded earlier that Egan’s written

offer of a specific salary and incentive payments did not supersede the right of

Gallagher, under paragraph two of the employment agreement, to modify Egan’s

salary. See Egan, 514 Fed. App’x at 842–43. That decision “must be followed in

all subsequent proceedings in the same case . . . unless (1) the evidence on a

subsequent trial [is] substantially different, (2) controlling authority has since


                                           3
               Case: 13-14289      Date Filed: 05/29/2014     Page: 4 of 4


[changed] . . ., or (3) the decision was clearly erroneous and would work a manifest

injustice.” United States v. Williams, 728 F.2d 1402, 1406 (11th Cir. 1984).

Because Egan fails to cite any controlling authority or argue that earlier decision

was clearly erroneous, we will not “relitigate [a] settled issue[].” United States v.

White, 846 F.2d 678, 685 (11th Cir. 1988).

      The district court did not abuse its discretion when it entered a permanent

injunction in favor of Gallagher. The injunction, in relevant part, prohibits Egan

from accepting insurance accounts that Egan serviced for Gallagher. Egan argues

the injunction impermissibly punishes him for wrongfully soliciting those

accounts, see White v. Sparkill Realty Corp., 280 U.S. 500, 511, 50 S. Ct. 186, 189

(1930), but we disagree. Egan agreed to abstain “for a period of two (2) years

following the termination of his employment for any reason whatsoever,” from

“accept[ing] . . . the renewal . . . of any insurance or reinsurance . . . for[] any

existing . . . account or any actively solicited prospective account . . . for which he

performed any . . . functions during the two-year period immediately preceding

[his] termination.” The injunction simply enforces that covenant.

      We AFFIRM the permanent injunction in favor of Gallagher.




                                            4